                                                                         I   UStX_' - l;
                                                                         I '"--..r,   --..   r,
                                                                           u,.____:\.__ ... ·, . .
                                                                                                          -•
 UNITED STATES DISTRICT COURT                                                                        11    !. ~ .



 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
  RODOLFO MONTER HERNANDEZ, individually                                     DOC .
  and on behalf of others similarly situated,                                DAfF ;, l L-ia; \:                     c7b?w/Jo;l()
                             Plaintiff,                                             Case: 19-cv-01257-ALC
  -against-

  99 THAI PLAYGROUND LLC (D/B/ A THAIMEE
  TABLE (F/KJA NGAM)), INSPIRED HOSPITALITY
  MANAGEMENT LLC (D/B/A THAIMEE TABLE                                                  CERTIFICATE OF
  (FIKJA NGAM)), NGAMPROM THAIMEE (AKA                                                    DEFAULT
  HONG), MA TT BRUCK, ANDREW PIRGOUSIS,
  CHAI THAIMEE, and LUIGI DOE,

                           Defendants.

  ------------------------------------------------------X
        I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District

of New York, do hereby certify that this action was commenced on February 08, 2019 with the

filing of a summons and complaint (Dkt. l); A first amended complaint was filed on April 25,

2019 (Dkt. 22) and Defendant Matt Bruck, was served on May 14, 2019 by personally serving

Joseph Smith, a coworker, a person of suitable age and discretion pursuant to N.Y. C.P.L.R §

31 l(a)(l) and N.Y. B.C.L. §306(b)(l); and proof of such service on the said Defendant was filed

on May 30, 2019. (Dkt. No. 37).


        I further certify that the docket entries indicate that Defendant Matt Bruck has not filed an

answer or otherwise moved with respect to the complaint herein. The default of the Defendant,

Matt Bruck, is hereby noted.


        Dated: New York, New York



                                                    RUBY J. KRAJICK
                                                    Clerk of the Court

                                                    By:~
                                                     DeputyClerk
